DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
“at least one processor; and 
a memory, storing program instructions that when executed by the at least one processor, cause the at least one processor to implement a local execution environment for a provider network that is implemented within a client network, the local execution environment configured to: 
receive a plurality of different data streams from a plurality of different devices in the client network; 
store the plurality of different data streams; 
reestablish a network connection between the local execution environment and a target service in the provider network; 
select one of the plurality of data streams to export from the local execution environment to the target service according to an export configuration; 
obtain a next portion of data stored for the selected data stream to send to the target service; and 

GHARE et al. (US 2017/0289240 A1) discloses managed function execution for processing data streams in real time may be. A function that describes one or more operations to be performed with respect to one or more data streams may be received via programmatic interface for a managed stream processing system. Stream processing nodes capable of applying the function may be determined and execution of the one or more operations may be initiated at the stream processing nodes as data records of the data stream are received. Results of the application of the processing function may be provided to one or more destinations specified for the function. Performance metrics may also be collected for the execution of the function and provided to a client that submitted the function.
Van Wie et al. (US 2010/0146085 A1) discloses a real-time kernel supports real-time communications between communicants operating on respective network nodes. The real-time kernel handles the complex tasks of connecting to communicants, virtual areas, and other network resources, switching those connections in response to user inputs, and mixing real-time data streams. The real-time kernel enables developers to focus on developing high-level communications functionality instead of low-level plumbing code. The real-time kernel imposes relatively low computational resource requirements so that real-time communications performance can be achieved using a wide range of computing devices and network connections that currently are available.

That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) a client network 2) a local execution environment 3) a plurality of different streams 4) a plurality of different devices 5) stores the different streams 6) reestablishing a network connection 7) connecting a local execution environment and a target service in the provider network 8) a provider network 9) transmitting the data in portions 10) sending the portions of data to provider network according to an interface. 
Subsequently, the Applicant Arguments/Remarks in respect to the 35 USC 103 Rejection of Claim(s) 1-20 is hereby withdrawn. 
In addition, as evidenced by the prosecution history (see at least 09/28/2021 Advisory Action, 09/20/2021 Applicant Arguments 07/19/2021 Final Rejection) the Applicant’s Arguments and the newly presented amended claims are persuasive and overcomes the 35 USC 103 Rejection of the specifically ordered, enumerated features of the current Independent Claims. 
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stoyanov et al. 					(US 2010/0049785 A1)
The embodiments of the present disclosure provide techniques for recovering from a channel failure at the protocol layer. At least a portion of data that is sent from a source to a target across the channel can be stored in a communication protocol layer buffer. In the event that the channel fails and is reestablished the target can send a signal indicating how much data it actually received. The signal can be used by the source to determine which portion of the data in the buffer was lost en route to the target and the lost portion can be resent.
WALL et al. 						(US 2003/0037160 A1)
This invention relates to the field of computer software. More specifically, the invention relates to a method and apparatus for adaptably providing data to a network environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2457